DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Pierre T. A. Nguyen on 04/21/21.
The application has been amended as follows: 

Claim 21.	Line 8 after “table” inserted “and being below the shoulders of an operator standing next to a patient lying on the operating table”.
Claim 29.	Line 1 replaced “claim 1” with “claim 29”.
Claim 34. 	(canceled).
Claim 35. 	(canceled).
Claim 36. 	(canceled).
Claim 37. 	(canceled).
Claim 38. 	(canceled).
Claim 39. 	(canceled).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Patent No. 5,987,960 to Messner et al.; U. S. Publication No. 2003/0153810 U. S. Application No. 10/371756 to Bertolero et al.; and U. S. Patent No. 7,819,807 to Barnes et al. none of the prior art alone or in combination teaches the limitations of the independent claim specifically “a sterilized displaying device located in a volume within the sterile field defined as being above a plane of and delimited by an operating table and being below the shoulders of an operator standing next to a patient lying on the operating table, the displaying device for displaying the tracking information received from the processing device to the operator during the surgery, the displaying device having a touch-screen for interaction with the operator through said processing device, the displaying device being supported into said volume of the sterile field by a support connected to the displaying device and positioning the displaying device over the operating table”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793